PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mitra Damghanian, et al. 
Application No.: 17/050,691
Filed: October 26, 2020
Attorney Docket No.: 3602-1772US2
For: VIDEO CODING COMPRISING UNIFORM TILE SPLIT WITH REMAINDER


: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)



This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR § 1.102 (a), filed January 27, 2021 and supplemented on February 10, 2021, in response to the decision mailed January 26, 2021 dismissing the original request to make the above-identified application special.  

The renewed request and petition are DENIED. 

Discussion

A grantable request to participate in the PPH pilot program and petition to make special require:

1.	 The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination on the merits of the U.S. application has not begun;


a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application); and
 b.	 Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The original petition was dismissed in a decision mailed on January 26, 2021. The decision of 
January 26, 2021 indicated that the request failed to meet the requirements of (2) because the claims correspondence table listed OEE claims that were not indicated to be allowable/patentable claims. 

The requirements of condition (2) still have not been met. Petitioner has failed to ensure that all of the claims in the U.S. application sufficiently correspond or have been amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application. Specifically, U.S. Claims 22, 24, and 26 do not correspond to OEE Claims 2 and 3 as indicated in the clams correspondence table submitted with the renewed request filed January 27, 2021 and February 10, 2021 because U.S. Claims 22, 24, and 26 (directed towards a product or apparatus) introduce a new/different category of invention than allowed OEE Claims 2 and 3 (directed towards a method). 

Since the deficiencies were not satisfied in the renewed request filed January 27, 2021 and supplemented on February 10, 2021 the request to make the above-identified application special cannot be granted, and is hereby DENIED. Accordingly, the application will await action in its regular turn.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 
272-1058.

http://portal.uspto.gov/.



/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions